department of the treasury internal_revenue_service washington d c tax exempt ando government entities division number release date date date uil contact person identification_number telephone number employer_identification_number legend center group network health this is in reply to your letter of date in which you request a ruling on the effect to your tax-exempt status of your proposed ownership through a wholly-owned disregarded_entity in a for-profit subchapter_s_corporation you are tax-exempt under sec_501 and a sec_509 supporting_organization of the center and its school of medicine the center is part of a state-chartered university system you are a faculty group practice that assists the center in carrying out its mission particularly as it relates to the center’s clinical practice function you consist of the faculty of the clinical departments of the center through you the center’s faculty is able to enter into contractual relationships with health_plans community providers and businesses to provide health care services and thereby operate a health care delivery system the health care delivery system which you facilitate promotes the charitable educational and research programs of the center by providing it with the clinical programs and patient populations with which to educate its students and conduct research while also providing healthcare services to the public regardless of ability to pay you are the sole member of the group a wholly owned subsidiary that is treated as a disregarded_entity for federal tax purposes the group provides professional medical services as a participating independent physician association ipa in the network the network is organized as a for-profit corporation and serves as a third party administrator providing medical dear facts necessity review organization services to its clients under state licenses the group owns percent of the issued and outstanding common shares of the network the network has six additional ipa shareholders that are unrelated to the group the network is currently a c_corporation for federal_income_tax purposes these six additional ipa shareholders comprise for-profit corporations and a partnership the network has four wholly owned subsidiaries three of the subsidiaries are limited_liability companies that are disregarded as separate entities for federal_income_tax purposes the fourth subsidiary health is a c_corporation and insurance_company for federal_income_tax purposes all four wholly owned subsidiaries are involved in healthcare or healthcare related_services in addition to being a participant ipa in and shareholder of the network the group has an exclusive management agreement with the network under which the network provides certain administrative and contract services to the group these services include collecting revenue paying claims contracting with healthcare providers and performing other administrative functions necessary to manage the group for its services the network collects collected revenues at the year-end the network reconciles its actual management costs incurred on behalf of the group and remits any overpayments to the group the group remits to you the overpayments it receives from the network of all proposed restructuring transaction in order to achieve an ownership structure that is eligible for s_corporation status the following restructuring transaction is proposed e e e e anewentity the holding_company will be established and will make an s election as of the date of formation the group and the other shareholders of the network will contribute their shares of the network to the capital of the holding_company thus making the network a wholly owned subsidiary of the holding_company the holding_company will make a qualified_subchapter_s_subsidiary qsss election for the network the network will distribute its membership interests in its three subsidiaries that are disregarded entities for federal tax purposes to the holding_company the network will continue to own all of the issued and outstanding common shares of health once the proposed transaction is completed the group will hold company the remaining other shareholders of the network all of the entities involved in the proposed transaction will continue to operate for the same business purposes as they did prior to the transaction will be owned by the individuals that currently own the six of the holding the holding_company will have a board or directors consisting of seven members the group will have the right to elect one board member and the other unrelated shareholders will elect the remaining six board members the network will have a board_of directors consisting of members the group will have the right to elect two board members and the other unrelated shareholders will elect the remaining board members health will have a board_of directors consisting of six members three of the members will be selected by the network’s board_of directors from among its members and the other three members will be selected from the network's senior management team the three subsidiaries of the holding_company that are disregarded entities for federal_income_tax purposes will be managed by a non-shareholder manager selected by the holding_company the hoiding company and its subsidiaries will each develop maintain and manage its own financial systems independent of you and the group the holding_company and its subsidiaries will each by operated by a professional staff with expertise in the relevant business areas which are independent and unrelated to you neither you nor the group will be involved in the day-to-day management of the holding_company or any of its subsidiaries ruling requested you have requested the following ruling your ownership through your wholly-owned disregarded_entity group in a for-profit subchapter_s_corporation together with the flow-through allocation of s tax items subject_to the unrelated_business_income_tax has no effect on the your tax exempt status law sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to qualify as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it does not qualify for exemption if an organization fails to meet either the sec_1_501_c_3_-1 provides that an organization will be regarded as operated it is engaged primarily in activities which exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose r c sec_511 imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 provides that if an organization described in sec_1361 holds stock in a ss corporation- a such interest shall be treated as an interest in an unrelated_trade_or_business and b notwithstanding any other provisions of this part- i all items of income loss or deduction taken into account under sec_1366 and ii any gain_or_loss on the disposition of the stock in the s_corporation shall be taken into account in computing the unrelated_business_taxable_income of such organization sec_1361 provides that for purposes of subsection b b which defines the term small_business_corporation an organization which is a described in sec_401 or sec_501 and b exempt from taxation under sec_501 may be a shareholder in an s_corporation in 319_us_436 the supreme court said that it he doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business in general in matters by the corporation the corporation remains a separate taxable entity in relating to the revenue the corporate form maybe disregarded where it is a sham or unreal in response to the argument that a such situations the form is a bald and mischievous fiction corporation is a mere agent of its sole stockholder the court said that the mere fact of the existence of a corporation with one or several stockholders regardless of the corporation's business activities does not make the corporation the agent of its stockholders d pincite in 336_us_422 the supreme court said that a finding of a true agency’ relationship turns on several factors whether the corporation operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal are some of the if the corporation is a true relevant considerations in determining whether a true agency exists agent its relations with the principal must not be dependent upon the fact that it is owned by the principal if such is the case its business purposes must be the carrying on of the normal duties of an agent in 144_f2d_466 2nd cir the court said that to be a separate jural person for purposes of taxation a corporation must engage in some industrial commercial or other activity besides avoiding taxation in other words that the term ‘corporation’ will be interpreted to mean a corporation which does some ‘business’ in the ordinary meaning and that escaping taxation is not ‘business’ in the ordinary meaning in 431_f2d_227 5th cir the court said that business activity is required for recognition of the corporation as a separate taxable entity the activity may be minimal in 483_f2d_1098 5th cir the court said that the control required for liability under the ‘instrumentality’ rule amounts to total domination of the subservient corporation to the extent that the subservient corporation manifests no separate corporate interests of its own and functions solely to achieve the purposes of the dominant corporation analysis for taxable years beginning before date tax exempt_organizations described in sec_501 could not be shareholders in an s_corporation in congress enacted the small_business job protection act pub_l_no 110_stat_1755 authorizing the ownership of s_corporation stock by tax-exempt organizations described in sec_501 the joint_committee on taxation’s general explanation of tax legislation enacted in the 104th congress jcs-12- date sec p describes the reason for the change in law as follows- the congress believed that the present-law prohibition of certain tax-exempt organizations being s_corporation shareholders may have inhibited employee ownership of closely-held businesses frustrated estate_planning discouraged charitable giving and restricted sources of capital for closely-held businesses the congress sought to lift these barriers by allowing certain tax-exempt organizations to be shareholders in s_corporations however the provisions of subchapter_s were enacted in and substantially_modified in on the premise that all income of the s_corporation including all gains on the sale of the stock would be subject_to a shareholder-ievel income_tax this underlying premise allows the rules governing s_corporations to be relatively simple because of the lack of concern about transferring income to non- taxpaying persons consistent with this underlying premise of subchapter_s the provision treats all the income flowing through to a tax-exempt shareholder and gains and losses from the disposition of the stock as unrelated_business_taxable_income as a result of the legislation tax-exempt organizations described in sec_501 are allowed to be shareholders in an s_corporation under sec_1361 furthermore under sec_512 items of income or loss of an s_corporation will flow through to tax-exempt shareholders as unrelated_business_taxable_income regardless of the source or nature of such income in addition gain_or_loss on the sale_or_other_disposition of stock of an s_corporation will be treated as unrelated_business_taxable_income these provisions however do not cause the for-profit activities of the s_corporation to be attributed to the tax-exempt shareholder see moline properties inc in determining whether the activities of a for-profit s_corporation subsidiary is u s pincite attributable to its tax-exempt parent the separate identity principles annunciated in moline properties inc v comm’r should apply lest the intent of congress to remove barriers for investment in s_corporations by tax-exempt entities be frustrated for federal_income_tax purposes a parent_corporation and its subsidiaries are treated as separate and distinct taxable corporate entities as long as each entity has a valid business_purpose and engages in at least a minimal amount of business activity see moline properties inc u s pincite national investors corp f 2d pincite britt f 2d pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate identity of the subsidiary may be disregarded see krivo f 2d pincite hence the activities of a for-profit subsidiary will not be attributed to its tax-exempt parent unless the subsidiary lacks a business_purpose or the subsidiary is an arm or agent of the parent in your case your relationship with the holding_company does not fail the first prong ie that the subsidiary have a business_purpose and conduct some amount of business activity the holding_company and its four subsidiaries have been or will be organized to perform bona_fide and substantial business functions the holding_company and all of its subsidiaries maintain activities that are separate distinct and independent from you therefore their existence may not be disregarded for tax purposes additionally your relationship with the holding_company does not fail the second prong ie that the parent not control the day-to-day operations of the subsidiary the holding_company has its own corporate identity and interests and its own independent board_of seven directors only one of which is chosen by you the other six directors are chosen by unrelated shareholders furthermore each of the holding company's subsidiaries has its own management and employees independent of you furthermore neither your investment in the holding_company nor your management agreement with the network exhibits any of the attributes of a true agency’ relationship identified in national carbide corp u s pincite therefore neither the holding_company nor its subsidiaries can be considered a sham or under your total domination consequently the activities of the holding_company and its subsidiaries would not be attributable to you conclusion in light of the foregoing we rule as follows your ownership_interest in the holding_company a for-profit subchapter_s_corporation through group together with the flow-through allocation of the holding company's ss tax items subject_to the unrelated_business_income_tax would have no effect on your tax-exempt status as an organization described in sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely peter a holiat acting manager exempt_organizations technical group enclosure notice
